 NEWSPAPER AND MAIL DELIVERERS' UNION OF N. Y. AND VICINITY 237NEWSPAPER AND MAIL DELIVERERS' UNION OF NEW YORK AND VICINITYandANTHONY FALLARA, Louis SALSANO, JACK TOBIN, THEODOREGRAFF, ROBERT KRIOSKI, RICHARD RICCO, GEORGE HONAN, AND ROCCOFILAZZOLATHE HEARST CONSOLIDATED PUBLICATIONS, INC.andANTHONY FAL-LARA,LOUIS SALASANO, JACK TOBIN,THEODORE GRAFF, ROBERTKRIOSKI, RICHARD ROCCO, GEORGE HONAN, AND Rocco FILAZZOLA.Cases Nos. 2-OB-187and2-CA-589.February 144, 1951Decisionand OrderOn August 22, 1950, Trial Examiner Charles W. Schneider issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter the Respond-ent Company, the Respondent Union, and the General Counsel filedexceptions to the Intermediate Report.The Respondent Companyand the General Counsel also filed supporting briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, with the modifications and additions notedbelow.We agree with the Trial Examiner that the Respondent Companypursued employment practices in its delivery department which gavepreference in job assignments to members of the Respondent Unionover nonmembers and resulted in discrimination against the namedcomplainants, in violation of Section 8 (a) (3) and (1) of the Act.We also agree with the Trial Examiner that the Respondent Union, inviolation of Section 8 (b) (2) and (1) (A) of the Act, caused and at-tempted to cause the Respondent Company to engage in this dis-criminatory conduct by calling strikes or slowdowns against the Coin-pany, the Herald Tribune, and the Daily News, threatening strikeaction against the Company and the Publishers' Association,' and'Although the Trial Exanuner did not specifically refer in the portion of his Inter-mediate Report entitled "Conclusions" to the stokes or slowdowns at the Herald Tribuneand the Daily News, and the threats to the Publishers' Association, he found elsewherein hisReport that this conduct "was calculated to, and in any event had the necessaryeffect of serving notice on all Association papers that any attempt to hire wihout refer-ence to union membership, would be met by the Union with retaliatory action93 NLRB No. 42. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreatening Foreman Burnbaum with disciplinary action and actuallyfining him for declining to discriminate in favor of members of theUnion.The General Counsel excepts to the Trial Examiner's refusal to findthat the Respondents" discriminatory practices began before October25, 1948, the date of their first contract under the amendments to theAct.The record discloses, as the Trial Examiner also found, thatafter the expiration of the Respondents' prior agreement on July 16,1948, the Company continued its old employment practices of givingpreference to the Union's members over nonmembers, and that asearly as August 1948, when Foreman Burnbaum, on instructions fromhis superior, attempted to pursue hiring practices in conformity withthe requirements of the amended Act, the Union's business agent,Pellegrino, threatened him with disciplinary action by the Union.Under these circumstances, we find, contrary to the Trial Examiner,athat the Company engaged in the unfair labor practices found hereinbeginning at least on July 20, 1948,3 and that the Union engaged inunfair labor practices since August 1948.The RemedyHaving found that the Respondents engaged in certain unfair laborpractices, we shall order them to cease and desist therefrom and to takeaffirmative action necessary to effectuate the policies of the Act.We shall also order the Respondent Company, upon application,-to offer the complainants, employment in available jobs in the deliverydepartment, without regard to their membership or nonmembershipin the Respondent Union or in any other labor organization, and with-out prejudice to their seniority or other rights and privileges.Weshall further direct the Respondent Company to notify the complain-ants in writing that, upon their application, it will offer them employ-ment in available jobs on such nondiscriminatory basis. In addition,we shall direct the Respondent Union to notify the Respondent Com-2Unlike the Trial Examiner, we find it immaterial whethei or not the nonmembers hadseniority in a contractual sense before the expiration of the Respondents' 1948 agreement.The fact remains that during the intervening period between the expiration of the 1945agreement on July 16, 1948, and the execution of the successor agreement on October25, 1948, preferential hiring practices in favor of the Union's members prevailed in theCompany's delivery depaitinent.3'l'he date alleged in the complaint as amended at the hearing4Application for employment is appiopriate in this case in view of the fact, that thecomplainants are part of the Respondent Company's extra labor force which the Companyhires for its delivery department on a day-to-day basis at a so-called "shape-up "Underthis sNstem,applicants for work appear at the plant at designated hiring periods duringthe daN and are selected by supeivisois to fill the Company's current needsAs a generalrule, the men so employed work only for the specified shift. although theie are instancewhen they were hiredfor longer periods NEWSPAPER AND MAIL DELIVERERS' UNION OF N. Y. AND VICINITY 239,pany in writing that it has no objection to the Company's employmentof the complainants or other persons without regard to their nonmem-bership in the Union.We shall further order the Respondent Company 5 and the Re-spondent Union jointly and severally to make whole the complainantsfor any loss of pay they may have suffered as a result of the dis-crimination against them, in the manner provided in the IntermediateReport, except that the Company's back-pay liability shall com-mence July 20, 1948, and the Union's liability shall commence August1948.8However, the Union may terminate its liability for further,accrual of back pay by giving the Company the notice mentionedabove.The Union shall not be liable for any back pay accruing 5days after such, notice.'The Company may also terminate its lia--bility for further accrual of back pay by notifying the complainantsthat available work will be offered to them without discriminationand offering them employment on such basis, as provided above.The General Counsel contends that the Board should extend itsback pay remedy to so-called "other" nonunion persons who shapedthe plant while the Respondents' discriminatory practices were ineffect.As the record does not show that such persons, were unlaw-fully denied employment at any time, we find that it would noteffectuate the policies of the Act to award back pay to such an amor-phous group as "others," as the General Counsel requests.'Finally, we shall order the Company to make available to the,Board, upon request, payroll and other records to facilitate the check-ing of the amount of back pay due and to determine the right to,employmentsWe expressly reserve the right to modify the back-pay and rein-statement provisions of our order herein, if made necessary by achange of conditions in the future, or to make 'such supplenments.thereto as may hereafter become necessary in order to define or clarifytheir application to a specific set of circumstances not now apparent.6Like the Trial Examiner,we find no meritin the Company'scontention that backpay should not be awarded against it because the Union alone was responsible for itsdiscrimination.Acme Mattress Company,Inc,91NLRB 1010 (towhich ChairmanHerzog and Member Reynolds dissented,but by which theynow consider themselves bound)We also agree with the Trial Examiner that,contrary to the Company'scontention, thecomplainants'releases and waivers of back paydo not bar a back-pay of deragainst theCompanyOf course the Company will be entitled to creditfor anypayments made tothe complainants on account of its liability as determined in thisproceeding6The Respondents,however, shall not be liablefor back payfor anyday when,absentdiscrimination,the complainants would not have been employed'Pinkerton's National Detective Agencij,Inc.,90 NLRB 205'In the absenceof anyproof to thecontrary,ilemust assume that it isjustas possibleas not that these nonunion poisons were not employedbecause they had lessseniorit ^.than the union menwho soughtwork at the same timeF.W Woolivoith Company.90 NLRB 289 240DECISIONSOF NATIONALLABOR RELATIONS BOARDOrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :1.The Respondent, Newspaper and Mail Deliverers' Union of NewYork and Vicinity, its officers, representatives, agents, successors, andassigns, shall:1.Cease and desist from :(a)Causing or attempting to cause the Respondent, The HearstConsolidated Publications, Inc., its officers, agents, successors, or as-signs, to discriminate against employees or applicants for employ-ment, in violation of Section 8 (a) (3) of the Act.(b)Restraining or coercing employees of the Respondent, TheHearst 'Consolidated Publications, Inc., its successors or assigns, orapplicants for employment with the said Respondent, in the exer-cise of rights guaranteed in Section 7 of the .Act, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Notify The Hearst Consolidated Publications, Inc., that it hasno objection to the hiring and employment of Anthony Fallara, LouisSalsano, Jack Tobin, Theodore Graff, Robert Krioski, Richard Ricco,George Honan, and Rocco Filazzola, or other persons, without regardto their membership or nonmembership in the Respondent Union orin any other labor organization, and without prejudice to their sen-iority or other rights and privileges, except to the extent authorizedby Section 8 (a) (3)' of the Act.(b)Post at its business offices and meeting halls copies of the noticeattached hereto as Appendix A.10Copies of said notice, to be fur-nished by the Regional Director for the Second Region, shall, afterbeing duly signed by an official representative of the Union, be postedby it immediately upon receipt thereof and maintained by it for aperiod of at least sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to members are customarilyposted.Reasonable steps shall be taken by the Union to insure thatsaid notices are not altered, defaced, or covered by any other material.(c)Mail to the Regional Director for the Second Region signedcopies of the notice attached hereto as Appendix A, for posting, the10 In the event this Order Is enforced by decree of a United States Court of Appeals,there shall be inserted before the words"A Decision and Order"the words"A Decree ofthe United States Court of AppealsEnforcing." NEWSPAPER AND MAIL DELIVERERS' UNION OF N. Y. AND VICINITY 241Respondent Company willing, at the Company's Journal-Americanplant in New York, New York, in places where notices to deliverydepartment employees are customarily posted.(d)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps the Re-spondent Union has taken to comply herewith.II.The Respondent, The Hearst Consolidated Publications, Inc.,New York, New York, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Encouraging membership in the Respondent, Newspaper andMail Deliverers' Union of New York and Vicinity, or in any otherlabor organization of its employees, by giving- preference for employ-ment to members of the Respondent Union, or in any other mannerdiscriminating against its employees or applicants for employmentin regard to their hire or tenure of employment or any term or condi-tion of their employment, except to the extent permitted by Section8 (a) (3) of the Act.(b) Interrogating employees or applicants for employment con-cerning their union membership.(c) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteed in Section7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon application, offer employment in available jobs in itsdelivery department which they are qualified to perform to AnthonyFallara, Louis Salsano, Jack Tobin, Theodore Graff, Robert Krioski,Richard Ricco, George Honan, and Rocco Filazzola, without discrimi-nation in regard to their hire or tenure of employment or any term orcondition of employment because of their membership or nonmember-ship in the Respondent, Newspaper and Mail Deliverers' Union ofNew York and Vicinity, or in any other labor organization, and with-out prejudice to their seniority or other rights and privileges.(b)Notify the above-named complainants in writing that, upon'their application, it will offer them employment in available jobs inits delivery department on a nondiscriminatory basis, as providedin the remedy section of the Board's decision.(c)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other rec-ords necessary to analyze the amounts of back pay due and the right ofemployment under the terms of this Order.943732-51-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Post at its Journal-American plant at New York, New York,copies of the notice attached hereto as Appendix BYCopies of suchnotice, to be furnished by the Regional Director for the Second Region,shall, after being duly signed by the Company's representative, beposted by the Company immediately upon receipt thereof and main-tained by it for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to delivery department em-ployees are customarily posted.Reasonable steps shall be taken bythe Company to insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps the Re-spondent Company has taken to comply herewith.III.The Respondents, Newspaper and Mail Deliverers' Union ofNew York and Vicinity and The Hearst Consolidated Publications,Inc., their officers, agents, successors, and assigns, shall jointly andseverally make whole Anthony Fallara, Louis Salsano, Jack Tobin,Theodore Graff, Robert Krioski, Richard Ricco, George Honan, andRocco Filazzola, for any loss of pay they may have suffered as aresult of the discrimination against them, in the manner prescribedin the remedy section of the Board's decision.Appendix ANOTICE TO ALL MEMBERS OF NEWSPAPER AND MAIL DELIVERERS' UNIONOF NEW YORK AND VICINITY AND TO ALL EMPLOYEESOF THE NEWYORK JOURNAL-AMERICANPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT cause or attempt tocauseTHE HEARST CONSOLI-DATED PUBLICATIONS, INC. (NEW YORK JOURNAL-AMERICAN), itsofficers, agents, successors, or assigns, to discriminateagainst itsemployees or applicants for employment in regard to their hireor tenure of employment or any term or condition of employ-ment, in violation of Section 8 (a) (3) of the Act.WE WILL NOT restrain or coerce employees of THE HEARSTCONSOLIDATED PUBLICATIONS, INC. (NEW YORK JOURNAL-AMERI-CAN), its successors or assigns, or applicants for employmentwith the said company, in the exercise of their right to self-organization, to form, join, or assist labor organizations, to bar-11See footnote 10. NEWSPAPER.AND MAIL' DELIVERERS'UNION OF N. Y. AND VICINITY 243gain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or torefrain from any or all such activities,as guaranteed in Section7 of the Act,except to the extent that suchright may beaffectedby an agreement requiring membership in a labor organizationas a condition of employment as authorized by Section 8 (a) (3)of the Act.WE WILL makewhole AnthonyFallara, Louis Salsano, JackTobin, TheodoreGraff,Robert Krioski, Richard Ricco, GeorgeHonan, and Rocco Filazzola,for any loss of pay suffered as aresult of the discrimination against them.We have no objection to the employment of the above-mentionedindividuals,without discrimination because of their nonmembershipin the union,and without prejudice to their seniority or other rightsand privileges,or to the employment of other individuals on a non-discriminatory basis.We-have givenThe Hearst Consolidated Pub-lications,Inc. notice to this effect.NEWSPAPER AND MAIL DELIVERERS'UNION OFNEW YORK ANDVICINITY.By -------------------------------------------'Dated --------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate hereof and must not be altered, defaced, or covered by any othermaterial.Appendix BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT encourage membership inNEWSPAPER AND MAILDELIVERERS' UNION OF NEW YORK AND VICINITY,or inanyotherlabor organization of our employees, by giving preference foremployment to members of the named union, or in any othermanner discriminating against our employees or applicants foremployment in regard to their hire or tenure of employment orany term or condition of employment in our delivery department,except to the extent permitted by Section 8 (a) (3) of the Act.WE WILL NOT interrogate our employees or applicants for em-ployment concerning their union membership. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related manner interfere with, re-strain, or coerce employees in the exercise of rights guaranteedin Section 7 of the Act.WE WILL offer, upon application, employment in available jobsin the delivery department which they are qualified to perform toAnthony Fallara, Louis Salsano, Jack Tobin, Theodore Graff,Robert Krioski, Richard Ricco, George Honan, and Rocco Filaz-zola, without discrimination in regard to their hire or tenure ofemployment or other term or condition of employment because oftheir membership or nonmembership in NEWSPAPER AND MAIL DE-LIVERERS' UNION OF NEW YORK AND VICINITY, or in any other labororganization, and without prejudice to their seniority or otherrights and privileges.WE WILL notify the above-named individuals in writing that,upon their application, we will offer them such employment on anondiscriminatory basis.WE WILL also make whole the above-mentioned individuals forany loss of pay suffered as a result of the discrimination againstthem.THE HEARST CONSOLIDATED PUBLICATIONS, INC.,Employer.By ------------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 consecutive days from thedate hereof and must not be altered, defaced, or covered by any othermaterial.Intermediate Report and Recommended OrderBenjamin A. Theeman, Esq.,for the General Counsel.McCauley & Henry,byJohn B. Siefke2, Esq.,andTownley, Updike & Carter,by J. Howard Carter, Esq.,both of New York, N. Y., for theJournal-Americanand Hearst Publications.Samuel Duker, Esq, of New York, N. Y, for the Union.Irvin Yankwitt, Esq.,of New York, N. Y., for the Complainants.Statement of the CaseUpon original charges filed on January 18, 19, and 20, 1949, by Anthony Fal-lara, Louis Salsano, Jack Tobin, Theodore Graff, Robert Krioski, Richard Ricco,Russell Rocks, George Honan, and Rocco Filazzola (the Complainants herein),and an amended charge filed May 18, 1949, the General Counsel of the NationalLabor Relations Board caused the cases to be consolidated and his complaint tobe issued on July 29, 1949.The Respondents named in the complaint were : The Hearst Consolidated Pub-lications, Inc., New York, New York, publisher of the New YorkJournal-Ameri-can;and Newspaper and Mail Deliveries' Union of New York and Vicinity. NEWSPAPER AND MAIL DELIVERERS' UNION OF N. Y. AND VICINITY 245Copies of the complaint, the charges, and the order of consolidation, accompaniedby notice of hearing thereon, were duly served on the Respondents and theComplainantsThe complaint alleged the commission by the Respondents of unfair laborpractices affecting commerce within the meaning of the National Labor Rela-tions Act, 61 Stat. 136.More specifically, as amended at the hearing, it assertedthat since July 20, 1945, the Respondent Company in violation of Section S (a)(1) and (3) gave preference in employment to union members over the Com-plainants because the Complainants were not members of the Union.As to theRespondent Union the complaint asserted that, in violation of Section S (b) (2)and 8 (b) (1) (A) the Union demanded and caused Respondent Company togive such preference.About August 12, 1949, Respondent Company filed its answer in which it de-nied having committed the alleged unfair labor practices, and further averredthat the Board had no jurisdiction in the matter for the reason that the issueswere pending in an action then before the New York State courts.The pendencyof an action in the State court does not, however, divest the Board of jurisdic-tion to decide the subject matter.'About August 30, 1949, the Respondent Union also filed its answer denying thecommission of unfair labor practices.Upon due notice a hearing was held at New York, New York, on various datesfrom November 22, 1949, to April 13, 1950, inclusive, before the undersigned TrialExaminer.The General Counsel, both Respondents, and the Complainants wererepresented by counsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.Upon motion of the General Counsel,the 8 (a) (3) and 8 (b) (2) allegations of the complaint with respect to RussellRocks were dismissed on December 12, 1949.Various motions to dismiss otherportions of the complaint made by the Respondents during the course of the hear-ing were either denied, granted in part, or taken under advisement.Thosemotions upon which ruling was reserved are disposed of by the findings herein-after.At the conclusion of the hearing the parties were afforded opportunityto argue theissuesorally and to file briefs with the Trial Examiner.Briefs havebeen received from the General Counsel and from the Company, and considered.Upon the entire record in the case and from my observation of the witnesses,I make the followingFINDINGS Or FACTITHE BUSINESS OF TIIE RESPONDENT COMPANYThe Hearst Consolidated Publications, Inc., is a Delaware corporation, a sub-sidiary of The Hearst Corporation, engaged in the business of newspaper pub-lishing.It maintains its principal office at 220 South Street, New York, NewYork, and also maintains plants and factories at the same address, as well as aI See Section 10 (a) which provides,in part as follows :"The Board is empowered, ashereinafter provided,to prevent any person from engaging in any unfair labor practice(listed in Section 8) affecting commerce.This power shall not be affected by any othermeans of adjustment or prevention that has been or may be established by agreement, law,or otherwise."For decisions under theprior Act (49 Stat. 449)seeConsolidatedEdison Co.v N. L. R. B.,305 U. S 197,223; AmalgamatedWorkers vConsolidated Edison,309 U.S 261,266 et seq;N L. R B v Bachelder,120 F 2d 574,576 (C. A7) ;N. L. R. B.v.Federal Engineering,153 F. 2d 233(C. A6) ; United Brick and Clay Workers v. ClayCompany,158 F. 2d 552 (C. A. 6). 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDwarehouse. Its employees number 2,500.During the past year Hearst Consoli-dated has purchased raw materials, supplies, and commodities, consisting ofnewsprint, ink, and metals, having an approximate value of $1,000,000.Duringthe same period the approximate percentage of such raw materials, supplies, andcommodities shipped to its plants from places outside of New York was 90 per-cent.The principal products of Hearst Consolidated Publications are news-papers, among them the New YorkJournal-American.During the past yearHearst Consolidated sold or shipped newspapers having an approximate valuein excess of $1,000,000.During the same period, the percentage of such salesor shipments which were made to places outside the State of New York wasapproximately 25 percent.It is conceded for the purpose of this proceeding that the Hearst ConsolidatedPublications, Inc., is engaged in interstate commerce.SeeHearst ConsolidatedPublications, Inc,10 NLRB 1299; 83 NLRB 41.IT.TIIE LABOR ORGANIZATION INVOLVEDNewspaper and Mail Deliverers' Union of New York and Vicinityis a labororganizationwithin the meaning of Section 2 (5) of the Act.IIITHE UNFAIR LABOR PRACTICES'A. Introduction; pre-July 17, 1948The case involves the validity of hiring practices in the delivery departmentof the New YorkJournal-Americanand of conduct of the Union relating thereto.TheJournal-Americanis one of a number of large daily newspapers publishedin the New York metropolitan area. Among this group, in addition to theJournal,are theNew York Times,theHerald-Tribune,theDaily News,theMirror,the-World- Telegram,thePost,and until its merger with theTVorld-Telegramin January 1950, theSun.These, along with several other area news-papers of financial, language, or local interest, were in 1948, and for sometimepast had been, represented for collective bargaining purposes by the Publishers'Association of New York City.In 1948 and for many years prior thereto, the employees in the delivery depart-ments of the various metropolitan papers were organized into the Newspaperand Mail Deliverers' Union of New York and Vicinity, an unaffiliated labororganization and one of the Respondents herein.The function of the delivery department in these publications is to handlenewspapers coming from the presses and to convey them, afoot or by truck,to various delivery points, from which they are either directly or ultimatelydistributed to readers.Partially because the size of and demand for newspapers is not constant andstable statistic each and every day the manpower needs in the delivery depart-ments of the publishers vary from time to time. Sunday editions, to cite oneexample, require a considerably expanded work force, partly on Friday, mainlyon Saturday.A reservoir of labor to fill these peak and temporary demandsis therefore necessary.At the same time thereisa minimalexpectancy of2The following findings are based substantially on uncontroverted testimony or undis-puted evidence.Where there Is conflict in the testimony,not specifically adverted to, thefindings represent the credited version.In the main,they are based on the testimony ofWilliam Mapel,vice chairman of the Publishers'Association of New York City ; HarryBurnbaum,foreman of theJournal-Americandelivery department;JohnKrloski, at timesacting dispatcher at theJournal;and the Complainants. NEWSPAPER AND MAIL DELIVERERS' UNION OF N. Y. AND VICINITY 247employment every day.Whatever the size and circulation, a work force of ascer-tainable size is required.This results in a number of regular jobs, known asregular situations, assigned permanently to certain individuals on a 5-day weekbasisIn addition to regular situation holders, there are two other categoriesof delivery department employees : regular substitutes and extras.Regularsubstitutes are employees who have completed a "5 x 5"; that is, have workedin a particular shop 5 days a week for five consecutive weeks ; thereby acquiringcertain promotional, hiring, and other prerogatives.Those who are not regularsituation holders or regular; substitutes are known as extras.'Regular substitutes and extras constitute the extra labor force from which,on a day-to-day basis, they are assigned to whatever open jobs may be available.They are hired from a shape-up.At appropriate hiring periods during the daythey present themselves at the plant, where supervisors make selections fromamong them.Regular substitutes have priority in hiring over extras. Vacanciesare first filled from the regular substitutes list according to seniority.Whenthis list is exhausted, resort is had to the extra list in the same order. Ingeneral, extras are not 5 day a week shapers, though they may be. Some areregular situation holders who shape other plants on their days off; or personsregularly employed outside the industry.When union members, these extrasare called "outside card men."For a number of years the Deliverers' Union has had collective bargainingcontracts with the metropolitan newspapers, including theJournal-Amerwcan,on a multiple-employer basis; the Publishers' Association acting as the bargain-ing agent of the contracting papers.The latest of those contracts was executedon October 25, 1948, effective to October 24, 1950. It was preceded by a con-tract effective July 17, 1945, which expired on July 16, 1948.Under the 1945contract, and for some years prior thereto, the Union agreed to furnish com-petent workmen at regular rates in sufficient number as the publishers required.In the event the Union failed to furnish such men promptly the publishers wereauthorized to employ such men as they were able to obtain, provided that:if the men so employed are not members of the Union they shall beemployed only so long as the Union does not furnish members of theUnion willing and qualified to take their places ; but any man so employedshall be allowed to complete his day's work.Nothing herein containedis to be construed as conferring of power upon any Publisher to fill aregularsituation with anyone not a member of the Union.Seniority with the particular employer was, contractuallyand in practice,the basis for promotional and hiring priority.Due to the Union's inability to supply adequate manpower, anumber of non-union men found it possible over a period of years to secure fairlyregularemployment from the shape-up. The provisions of the contracts, however,precluded them from acquiring any seniority, subjected them to displacementat any time by union men, however recent the latter's appearanceon the scene,and denied them any right to hold a regular situation. Substantialdistinctionsin employee tenure and status were therefore based purely on the factof union3Occasionally an extra who announces to a foreman his intention to shape that shopregularly 5 days a week is denominated as a "substitute," and he may be given somepreference because of his steadiness.Foreman Burnbaum at theJournal-Americanseemsto have had such an arrangementThere are some deviations in definition of those various categories of employment, butthose given here seem to be most generally accepted. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership or nonmembershipNo contention is made, however, that thisarrangement was in any respect illegal prior to July 17, 1948.At the same time union membership was difficult to acquire ; generallypassingonly by descent and being largely entailed.For some years themembership listhas been frozen and substantially only sons of members and employees in newlyorganized shops are eligible to fill any vacancies.The provisions of the 1945 contract were presumptively legal under the WagnerAct of 1935; at least no contention is made here that they were illegal. TheLabor-Management Relations Act of 1947, however— effectively curtailed con-tinuance of the requirement for hiring preference based on union membership.Nevertheless, Section 102 of the latter statute preserved, for the duration of thecontract, the legality of existing contractual arrangements valid under Section8 (3) of the Wagner Act Presumably the 1945 contract due to expire July17, 1948, was saved by this provision. In any event it is not contended herethat preference accorded to union members was in any way illegalprior toJuly 17, 1948.But it is plain that any such preference accorded after the latterdate, other than that inherent in the legitimate application of a "union shop"clause, would be in violation of the statute ; and here the factsdo not disclosethat such a clause was the basis for, or is a defense to, any action taken by eitherRespondent.'Briefly,, the issue here is whether the Union caused, and the Company con-tinued to accord, illegal preference to union men after the expiration of thecontract in July 1948.B. The 1948contractThe 1945 contract expired on July 16, 1948.Negotiations between the Unionand the Association for renewal began several months prior to that date, but,except for an agreement reached between the negotiators sometime in July whichwas rejected by the union membership, the negotiations were unsuccessfuluntil October.On October 25, 1948, a new 2-year contract was signed.During the interim period between July 17 and October 25, 1948, the pub-lishers, including the Company, continued to maintain the old hiring practices,namely absolute preferment of union men, without changeSection 4 of the new contract provided, in part, as follows.SENIORITY4-A. As of the effective (late hereof, all employees, including foremenand assistant foremen, holding regular situations with each newspapersignatory hereto shall be arranged in a seniority and priority list in accord-ance with their length of service with such newspaper.In like manner, all regular substitutes connected with each particularnewspaper shall be listed in the order of their length of employmentAll other persons seeking employment with the paper shall he classifiedas extras and shall be listed as such in order of original employmentNoman's name shall remain on the list of extras, however, if five weeks haveelapsed since the date of his last employment.*The 1948 contract, referred to hereinafter, provided that employees should becomemembers of the Union 30 days after employment, and the executionof such a clausewas authorized by the employees as required by the Act, but those factsare not ofcriticalsignificance on the instant issue. NEWSPAPER AND MAIL DELIVERERS' UNION OF N. Y. AND VICINITY 249When the manpower needs of the office cannot be filled from regularemployees, from available substitutes, or from extras entitled by formeremployment to perform the work the foremen shall select necessary menfrom the following categories in order, providing such men are familiarwith the work of the available opening :Second : Other persons who have worked in the delivery department.Third: Persons with experience in other delivery departments in theMetropolitan area.Fourth : Persons concerning whose competency the foreman has noreason to doubt, but this discretion by the foreman shall not be exercisedas a means of discriminating against any person because of his membershipor non-membership in the Union.Following paragraphs of section 4 provided for the filling of regular situa-tions on the basis of seniority from among, first, regular situation holders, andsecond, substitutes ; and for layoffs among regular situation holders in reverseorder of seniority standing.Though this section does not explicitly state that substitutes and extraswere to be hired from the shape in the order of their standing on the seniority,lists, this was the contemplation of the section and the parties, and it was soconstrued.C.The negotiations for the 1948 contractDuring the early part of the negotiations the union representatives took theposition that hiring priority among substitutes and extras should be on the basisof seniority in the industry, rather than on a plant basis, and that the publishersshould notify the Union of any manpower needs. These provisions were not,however, adopted.The Union likewise wished the contract worded in suchfashion as to insure preference to union members wherever possible.As to thisthe Publishers' Association took the position that hiring practices had to con-form to the Taft-Hartley Act, but that the Association was willing to accord theUnion every permissible benefit under the Act.The prior contract had con-sistently referred to "union members" in defining its application.The sub-stitution of the word "employees" for "union members" in the 1948 `contract, atthe instance of the Association, caused concern for a time to the union representa-tives.As the negotiations progressed and the limitations imposed by the law be-came clearer the position of the Union's negotiators with respect to preferment ofunion men, at first strongly stated, moderated.With the result that by mid-July 1948 the negotiating representatives came to agreement on the terms of thecontractWhen the agreement was submitted to the union executive board andthe membership, however, it was rejected.The evident and substantial reasonfor the rejection was the shift in emphasis and rights inherent in the substitu-tion of the word "employees" for the words "union members" in the beneficialsections of the contract. In sum, the objection was to any substantial reductionof the exclusive preference previously accorded union members. In addition,the Union insisted on the right to discipline foremen, a demand which the As-sociation resisted.Further negotiating sessions were begun late in July 1948,this time with the Union's executive council in attendance, who brought inProfessor Milton Handler for advice.Handler assured the apparently sus-picious executive council that there was no "shenanigan" and that the agree-ment was "a good contract and the best one they could hope to get under the 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDTaft-Hartley Act." `Nevertheless, negotiations continued and it was not untilOctober that the contract was finally ratified by the Union.D. October 1948 to November 1949; the publishers' attempts to establish senioritylistsAs has been noted, section 4-A of the 1948, contract contemplated the establish-ment of hiring lists of extra men "in order of original employment" by the par-ticular publisher, with provision for dropping the name of anyone who had notreceived employment during the past 5 weeks. It is thus seen that the 1948contract, as had the prior ones, despite the industry-wide bargaining pattern,incorporated a system of seniority by shop, and net industry, employment.Moreover, seniority and precedence on the lists was to be determined, accordingto the contract, by the date of "employment."The materiality of these factorswill be apparent from laterdiscussion.On October 26, 1948, therefore, the Association and the Union met todiscussthe compilation of the hiring lists.The categories of regular situation holdersand regular substitutes appeared to present no substantial problem.Difficultiesarose, however,regardingthe composition of the extra list. Since the contractprovided that nonemployment over a 5-week period resultedin elimination fromthe list, the Association suggested, and there was apparent agreement at theOctober 26 meeting, that the initial list should contain the names of allpersonswho had worked in the 5-week period preceding October 25, 1948, the effectivedate of the contract.On the following day, however, basic disagreement arose which ultimatelyled to the issuance of the present complaint and the unsettlement to the presentday of hiring conditions in the delivery departments of all the major New Yorknewspapers.On that day, October 27, 1948, the Union notified the Associationthat it disapproved the method of extra listing determined upon at the October26 meeting.The reason for this disapproval was that "the listing in prospectwould result in the inclusion on the extra list of a significant number of non-union men."1.October 29, 1948-The refusal to work at theHerald-Tribune0Within a day or two after the execution of the October 1948 contract, theHerald-Tribuneposted hiring lists in accordance with section 4-A of the contract.On Wednesday, October 27, 1948, Leon Braunstein, a union business agent, ob-jected to the presence of a number of nonunion men on these lists. Braunsteinfurther said that nonunion men could have no seniority rights antedating July17, 1944. In addition, Braunstein asked that several recently hired union mem-bers be given positions on the extra list higher than their seniority entitledthem.Braunstein further said that theTribunewas the only paper which hadproceeded to post lists, that theTribune'swork force was "disturbed over theintroduction of the lists," and that he "could not be around theTribuneall nightevery night to calm the men down." Braunstein concluded with the statementthat "somebody was going to sue" theTribuneand that theTribune"to keepeverything in the family . . . might as well avoid being sued by union men."Nothing more untoward occurred at theHerald-Tribuneon that or the follow-ing night.Friday and Saturday are the heavy nights at theTribune,in prepara-6 The quotations are from the testimony of William Mapel, vice chairman of thePublishers' Association. NEWSPAPER AND MAIL DELIVERERS' UNION OF N. Y. AND VICINITY- 251tion for the Sunday edition.On Friday night, October 29, 1948, eight regularweek end shapers, all union men, refused to go to work when called from theshape line, thus delaying operations.The reason for the refusal was that non-union men were higher on the hiring lists than they. Spokesman for the menwas Frank Cancillero, chapel chairman.' TheHerald-Tribunefinally resolvedthe dilemma by withdrawing the hiring lists for "further study," and hiring wasthen resumed on the old basis of union preference. During the discussion, it wasindicated that unless the lists were withdrawn, the eight men would also re-fuse to work on Saturday night.No other newspaper attempted to follow theTribune'sexample and post hiringlists.On the following Monday, protracted negotiations began between thePublishers' Association and the Union to solve the problem.'2.The November 1, 1948-meetingA meeting was held on November 1, at which the union attorney, SamuelDuker, suggested that a proper interpretation of the contract required the list-ing on the original extra list, in the order of original employment, of all personswho had ever worked in the delivery departments of the publishers ; and thatall who did not work in the 5-week period from October 25, 1948, should thenbe eliminated.This suggestion became known as the "Duker formula" and the"Back to Methuselah" theory. The Union's position on this suggestion was thusstated by Vice-Chairman Mapel of the Publishers' Association in his testimony :[The] point being, and not being concealed, that it would be a very simplething to have a list of employees made up or created to include a greatmany men, a great many union men who perhaps had worked only once, ormaybe only a dozen times, or maybe a number of years, but many, manyyears ago, it being the position of the Union that by taking advantage ofthe language of the contract in that respect, and by listing men accordingto the date of their original employment, obviously you would get a greatmass of union men at the top of the list and any nonunion men, who mighthave worked and who might have crept into the so-called industry in thelast few years would be well down on the list, since the hiring would bedone from the top of the list to the bottom, then and I quote [the Union] :"The problem of the non-union man would be solved."The compilation of such a list going back many years presented a formidableproblem.The position of the Union at this November 1 meeting, as related by Mapel,was that "we are going to take every step we can to have union men go in aheadof non-union men."3.November 2, 1948At another meeting on the following day it was ascertained that the effecton union men of the proposed new hiring order was greater than had at firstbeen supposed.Thus it was now realized that outside card men who regularlyshaped for employment on certain nights were subject to "bumping" by non-union men of senior shop standing. This situation caused some concern to theTribune,for example, which was apprehensive that it might lose some regularSaturday night extra shapers. In addition it was also realized that some non-6 The equivalent of shop steward.*The findings as to the events at theHerald-Tribuneare based on the testimony ofJohn Bogart, labor relations executive at theTribune. 252DECISIONSOF NATIONAL LABORRELATIONS BOARDunion men were sufficiently senior to compete for regular situationsItwasthe extra list, however, which provided the major problem.The publisherssuggested a system of daily hiring lists based substantially on regularity ofemployment on each particular day, but this got nowhere when it became ap-parent that such a system would also include a significant number of nonunionmen.At this point, Pellegrino, union business agent, stated the Union's posi-tion to be that no nonunion men could go to work before union men under thecontract, for the reason that nonunion men had no seniority antedating theexpiration date of the prior contract.To this the publishers demurred, con-currently suggesting that Professor Paul P. Hays, impartial chairman underthe contract, be called in informally.A meeting with Chairman Hays presentwas arranged for November 15, 1948.84.November 15. 19-18At the meeting on this day the suggestion was made,either by ChairmanHaysor bySamuel Duker, union counsel, that industry-wide,rather than plantseniority,might be a proper criterion for hiring priority,but apparently theproposal was not seriously discussed.Further suggestions,designed to meetunion objections,weremadewith respect to the compilation of daily hiringlists,but the Union declined to take a definite position without further ex-ploration.As Mapel quoted the Union,its representatives said "we are notinterested in this thing as an academic matterWe want to know what willhappen to our men.We want to see these lists." As a result theHerald-Tribunewas designated to compile a trial list based on its records in order that theconferees might have something concrete to visualize5.November 17, 1948At a meeting on November 17 theTribunepresented the test list, on whichthe nonunion men were identified.The Union objected to the list because ofthe presence of high ranking nonunion men and reiterated its position thatthey could have no seniority antedating July 17, 1948.After study, the Unionfurther announced that it could not commit itself until a similar test list wasmade up at theDaily News,the largest employer of union men. The publishersobjected to any further delay, pointing out that unfair labor practice chargeshad been filed by nonunion men against theTribune.After some further dis-cussion, Publishers' Association Vice-Chairman Mapel said that he was goingto lay the entire matter before Charles Douds, the Board's Regional Director,invited the union representatives to join him in so doing, and on November 19,1948, union and publisher representatives met with Regional Office officials.16.January 1949-the Union changes its leadership ; the entrance of theAdjustment BoardIn late November or early December 1948, union officers were elected. Theincumbents were largely swept out of office. The new officers, however, could$Though,as is hereinafter found,the contention is valid as to the situation beforeOctober 25, 1948,I see no merit in the Union's assertion thatafterthat date the non-union men had no seniority antedating July 17,1948The 1948 contract(section 4-A)provided that"seniority and priority"should be on the basis of"length oh service,""length of employment,"and"order of original employment."[Emphasis supplied.]Hence, whatever the validity of the union position up to October 25, 1948, the contract ofthat day made former lack of status immaterial so far as hiring priority thereafter wasconcerned. NEWSPAPER AND MAIL DELIVERERS' UNION OF N. Y. AND VICINITY 253not act until January 1, 1949As a result no meetings were held in December.In the interim the publishers, as Mapel put it, merely "rocked along."Withthe induction of the new officers on January 1, 1949, the Union's position be-came more militant. Among the new union officers were Joseph Simons, presi-dent, and William Walsh and Harry Waltzer, business agentsOn January 14, 1949, the publishers and the new officers met for the firsttime, with Chairman Hays present. The Union announced that all the planspreviously proposed were unworkable, but when asked for suggestions statedthat it had none to offer.At this meeting it became evident that the Unionhad determined to make a firm stand for the preferment of union men. UnionPresident Simons made the following statements, not necessarily consecutively,to the publishers : "The Taft-Hartley Act, in my humble opinion, does not applywhatsoever . . . Until the law is interpreted, nobody knows ; if you needextras the Union will supply them . . . I serve notice in the meantime unionmen aregoing to work before non-union men . . . you have got to pay somebody,.so you might as well pay union men . . . I am not interested in seniority.This contract was made for members of this union . . . If non-union men have,,a quarrel, let them go to the government . . . you do the hiring. You do theviolatingif there is any violating."The contract provided machinery, known as the Adjustment Board, for thedetermination of disputes not resolvable by negotiationThe board consistedof two representatives of each party. If the dispute was not resolved therethe impartial chairman was added.Decisions of the five-man board were final,and bindingAt the January 14, 1949, meeting publishers' Vice-ChairmanMapel invited the Union to join in submitting the dispute to the AdjustmentBoard.Not receiving an affirmative answer the publishers invoked the ad-justmentmachinery unilaterally.Several Adjustment Board meetings were held in the latter part of January1949 along with a conference with officials of the Regional OfficeDuring thesesessions union representatives told the publishers several times, in substance,that unless union men were hired, the papers were "not going to be delivered,"At the insistence of the Union the publishers supplied the Union with lists ofregular situation holders, regular substitutes, and of all extras who had workedin the 5-week period from mid-December 1948 to late January 1949; with thenonunionmen designated.Nevertheless when the parties met again in lateFebruary, the union representatives indicated that they had not studied the listsmuch, if at all.At this meeting the Union made a number of proposals, in-cluding one to the effect that the publishers secure all manpower through theUnionMeetings continued through the month of March in an effort to arriveas a mutually satisfactory hiring procedure, without success.Finally, in mid-March, apparently convinced that there was no prospect ofbilateral solution, the publishers decided to set up hiring lists unilaterally,listing employees on the basis of seniority without regard to union affiliation,and to put them into operation.7.The May 1949 strikesThe compilation of these lists was completed by May 11, 1949, and on May16 they were posted in the various newspapers. In several shops, notably theJournal-Americanand theTribune,they were removed;,at theTribuneadmit-tedly by Business Agent WalshOn May 17, 1949, the publishers began to hire according to the lists. Thisaction evoked strikes and threats of strikes by union officials at various papers- 254DECISIONS OF NATIONALLABOR RELATIONS BOARDBusiness Agent Walsh made repeated threats of strikes at theHerald-Tribuneif that paper attempted to hire from the lists, saying that he would "close downthe plant," and on May 19 the Union there engaged in a slowdown. On thesame day the Union struck theJournal-Americanto compel the hiring of unionmen beforenonunion,without regard to their standing on the hiring lists.Thisstoppage,more fully described hereinafter, lasted some 12 minutes and wasterminated when theJournal-Americancapitulated and put towork six unionmembers of junior seniority whom Union President Simons demanded be hired?At the request of the publishers, Impartial Chairman Hays had been standingby since the night of May 18 to meet anticipated trouble. On May 19, the pub-lishers invoked the five-man Adjustment Board.After discussion of the situa-tion a majority of that board (Chairman Hays, Union PresidentSimons, andBusinessAgent Walzer) decided, in substance, to reinterpret section 4-A of thecontract.Chairman Hays announced the decision to the parties, saying thatthe board would issue a new and temporary hiring formula on May 23, butadded that until it was prepared the existing hiring lists would continue to beeffective.The announcement that the lists would remain in effect in the interimperiod evoked a storm of protest from the union representatives, who declaredthat the publishers' unilateral action in posting the lists had created "chaos"in the industry.When Business Agent Walzer attempted to calm Business AgentWalsh, the latter told Walzer that when the men "walked out" Walzer would"have to be responsible for it."Union President Simons announced that hewas now dissociating himself from the award.He admitted having orderedthe stoppage at theJournal-Americanthat day and threatened another strikeif nonunion men were put to work there. Business Agent Walsh said, referringto the strike at theJournalthat "If I violate [the no-strike clause in the con-tract] it won't be for any 8 [sic] minutes It will be for all night."Withreference to theDaily News,Walsh said : "I don't know how long I can hold out.It is coming.The first night I get three drinks inside of me it is coming."Union Vice-President Walters declared that the decision nullified the contract, aposition which Union Attorney Duker observed was erroneousSimons said thathe would not be responsible for what happened that night and the conferenceterminated, as Mapel put it, in a "chaotic state "8.The May 23 award-the abandonment of the hiring listsOn May 23, 1949, the Adjustment Board, with the publisher members dis-senting, handed down what became known as the interim award. This awardrevoked the outstanding hiring lists, and in effect changed the contract criteriafor hiring preference from length of plant service substantially to length of em-ployment in the industry.As described by the parties, it substituted industryseniority for plant seniority as the basis for hiring order. In addition it gavethe foremen in each plant final authority to determine qualifications for em-ployment.Foremen were members of the Union and covered by the bargainingcontract.The text of the majority award is as follows :1.The lists now posted by the various publishers shall not be used as thebasis for hiring and are to be withdrawn immediately.9 There is also evidence of union threats to strike and to take other action at theTimesand theDailyNewsin the period between May 16 and May 19. Since the only evidenceof this is hearsay testimony,however, no findings are made on it NEWSPAPER AND MAIL DELIVERERS' UNION OF N. Y. AND VICINITY 2552.Effective immediately the foreman of each delivery room in hiringextra men shall give preference to those applicants for employment whohave the most complete claim to, and are best qualified for the work, onthe basis of length of service,and regularity and continuity of employmentin the industry.In administering this clause the foremen shall use theirbest efforts to observe the spirit and letter of this provision.Where a dis-pute arises the foreman's determination shall prevail, but any case in whichthe foreman willingly and knowingly discriminates may be pressed as agrievance and any applicant against whom such discrimination in hiringwas exercised shall be entitled to payment for work clone.Perseverance indiscriminatory hiring after notice may also be made the basis for impositionof a penalty.3The Publishers and the Union shall immediately undertake in jointconferences to work out hiring lists which will regularize the principles setforth in the foregoing paragraph.It was recognized by all that this formula would result in priority for manyunion members,but as Chairman Hays observed in an opinion accompanyingthe award,that consequence was a "fortuitous result of the existence of a per-fectly legalclosed shop," and not illegal.Despite the preferred position accorded many union members under the interimaward the Union continued to oppose any hiring of nonunion men before unionmembers.On June 1, 1949,when the foreman at theHerald-Tribune,pursuantto the authoritygranted himin the interim award, adjudged that certain re-cently employed union members were subordinate in seniority to some non-union shapers,Walsh called a strikeand the union members walked out. TheTribunethen put the union members to work under protest.9 The point system ; its abandonmentin the meantime the Adjustment Board proceeded to draft a final award toreplace the interim award; a task finally completed and announced on June30. 1949.This award spelled out a detailed and complicated procedure for themaintenance of hiring listsIn essence it continued the industry-wide seniorityconcept of the interim award but provided for ranking on the extra list by asystem of numerical ratings, which became known as the point systemUnderthis system employees were awarded points of differing values for service inthe shop, in the industry, or substantially equivalent employment 10 In additionthe award lumped regular substitutes and extras on the extra employmentlistThe union members of the Adjustment Board dissented from this award.Following the issuance of the June 30 award Chairman Hays resigned andwas succeeded by Chairman Feinberg. The latter proceeded to set up lists inaccordance with the award.These were finally completed and went into effecton September 14, 1949, over protests by the Union that they contained errors.The Union then filed an action in the New York courts to set aside the award;inwhich it ultimately succeeded.The ground asserted for the court actionwas that the Adjustment Board has exceeded its authority in lumping regularsubstitutes and extras on the same hiring list.The lists remained in use onlyabout 5 daysThey weie set aside because of union objections under the fol-lowing circumstances00'I'hus, for example, service in the particular shop after April 1, 1949, was given threetimes the value of service prior to March 31, 1946 ; and service in a shop twice the valuethere of service in other shops. 256DECISIONSOF NATIONAL LABORRELATIONS BOARDOn September 19, 1949, the publishers and the Union net to discuss the prob-lems raised by the Union's count action and its pi otests against the use of thepoint lists.The Union raised three objections:(1)That the lists improperlyplaced regular substitutes and extras on the same hiring lists;(2) that therewere errors in computation,and (3)that provision must bemadefor givingemployment to employees,of The InterboroughNewsCompany,whichhad ceasedbusiness.Impartial Chairman Feinberg pointed out that there was provisionfor ironing out individual inequity or error,Union President Simons then threatened to strike the papei s that night if thelistswere used.As Mapel testified,Simons and Business Agent Walsh madethe following statements,among others.SiioNs If the publishers do not getintoline,we will take the law intoour own hands. I aim going to put union men on tonight.Everything aunt going to be all rightWe want our pound of fleshbefore the non-union men. It it has got to come to a tight, we will fight,ge got a good army ! Thei e aint going to he any union men turned awaytonight, and I am giving the orders.******WALSH That is all I want to hear Joe You give the order tonight, .1will walk the men tonightSIMONS. You have my order If a paper wantsa mail,the paper shouldcall the union: 1 am telling Walsh ui0front of all of you that union mengo to work tonight . . . oil better be prepared tonight.******If you think you are going to work tonight. you got rocks in your head.If the union is in wrong with the Taft-Hartley Act let Washington getus on the ball !I am putting you on notice that those bundles won't have feet on themtonight, and that is that.Chairman Feinberg-said that any individual who claimed prejudice becauseof his standing on the list would be interviewed and any injustice rectified.He further warned the union officials that lie would enforce the contract's no-strike clause to the hiltNeverthelessBusiness Agent Walsh said, illapeltestified, that be was "going to the shops tonight to see that no non-union menwent to work, if a union man did not have work," "No union man will go awaywithout a job "Faced with a threat of shutdown the publishers suggested that the Unionfilea formal grievance and that the Adjustment Board set aside the pointsystem and return to the interim award pending further study by ChairmanFeinbergThis was done, and on the same evening the Adjustment Board setaside the June 30 award and reinstated the interim award Individual grieverswere thereafter interviewed under Chairman Feinbeig's supervision but thereis no evidenc of any further action with respect to the point system awardOn November 10, 1949, the Union struck theDailyNeics for 1 hour and 28minutes to compel the pieferential hiring of certain union members.TheDailyNewsfiled a grievance with the Adjustment Board and asked compensatory andpunitive damages for violation of the no-strike clause of the contract.Damageswere ultimately awarded by the board in the amount of $1,500. NEWSPAPER AND MAIL DELIVERERS' UNION OF N. Y. AND VICINITY 257E Bt entsat the Journal-Anierican1.The 8 (b) (2)As the foregoing facts indicate, while the Union was dealing withPublishers'Association with respect to all the newspapers collectively, it was also dealingwith and taking action with respect to individual newspapers.The strikes orslowdowns at theherald-Ti ibuneon October 29, 194S, May 19, and June 1, 1949,and at theDailyNews on November 10, 1949, which followed the papers'attempts to hire men without reference to union membership have been advertedto.This action, coupled with the strike threats already related, no doubt wascalculated to, and in any event had the necessary effect, of serving notice on allAssociationpapersthat any attempt to hire without reference to union member-ship,would be metby the Union with retaliatory action.Through the Pub-lisher's Association, as well as through individual communication,union actionwith respect to one paper was promptly transmitted to all others.-Events at theJournal-American,and union action there, were largelyin keep-ing with the broader pattern described above.At theJournaltheman responsible for hiring in the delivery department wasForeman Harry Burnbaum. As has been noted, the award of May 23, 1949—placed complete authority in thehiring foremento determinequalifications, buton a nondiscriminatory basis.Foremen in the various shops were all membersof the Union.The contract contained a clause in which the Union agreed notto discipline foremen for "carrying out the instructions of the Publisher . . . inaccordance with this Agreement "Burnbaum was a member of the UnionAs early as August 1948 theJournalsought to change its hiring practices toconform to its interpretation of the Taft-Hartley Act.At that timeJournalCirculation Manager Smith issued instructions to Foreman Burnbaum to hiremen on the basis of length of employment with theJournal.When Burnbaumnotified Union BusinessAgent Pellegrino of this decision, however, Pellegrinotold Burnbaum that he "couldn't operate that way," and thatunion men wouldhave to be preferredWhen Burnbaum persisted, Pellegrino further said, "If youdo put non-union men out [sic] before union men, I will be compelled to issue aunionsubpoena" (Summoningof a unionmember before the union executiveboard to answer charges of violation of union rules )On two other occasionsin August and September 1948, Pellegrino repeated these threats to Burnbaum.As a result Burnbaum, despite contrary instructions from Circulation ManagerSmith, continued with occasional aberrations, to hire union before nonunion menDuring the remainder of 1948 Union Business Agent Braunstein made similarthreats to Burnbaum. In November and December 1948, however, Pellegrinopermitted Burnbaum more leeway, and as a result thenonunion menwere ableto get substantial employment, even up to mid-January 1949"In January1949, however, the new unionofficerswere inductedAmong otherchanges,WilliamWalsh and Harry Waltzer replacedPellegrino and Braun-stein as businessagents.As has been noted, with the advent of the newofficers,the Unionbecame moremilitant and aggressive on the subjectof prefermentof union men.In early 1949 the closing of The Interborough News Companyand the newspaperStarthrewmore unionmembers into the labormarket, whobegan to shape theJournal,as well as other papers.,oAnother reason that nonunion men were able to secure employment in late 1948was that in November the Company forbade further premium work.Under thecontractwork over 5 days a week was compensated at higher rates943732-51-18 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn January 11, 1949, Business Agent Waltzer told Foreman Burnbaum thatnonunion men who were then at work would have to be replaced with unionmembers, and when Burnbaum demurred,Waltzer and Chapel Chairman Las-panuso threatened him with asubpoena.Burnbaum,upon instructions fromCirculation Manager Smith,did not comply with the demand.On the followingday Waltzer reiterated his threat and specifically demanded the removal ofAnthony Fallara and George Honan, two nonunion complainants in this action,who were at that time working on routes on indefinite assignment.This timeBurnbaum complied, and Fallara and Honan were replaced by union members oflesser seniority.On that occasion,and again later in January, Waltzer andLaspanuso also told Burnbaum that they would supply all the men he needed,As a consequence of these conversations Burnbaum virtually ceased hiringnonunion men except when union men were not available,and proceeded to hireinstead the outside card men who began to appear at theJournalin January1949.The nonunion complainants,told by Burnbaum that he was compelledto hire the union men first, then filed unfair labor practice charges with theNational Labor Relations Board.Prior to 1949 there had been a daily shape about 6 p. m. at which men werebooked to work the midnight shift.Nonunion men were sometimes hired atthat shape.In early 1949,February or later, Business Agent Walsh demandedthat the 6 p. in. booking be discontinued in order that union men,who couldnot or did not wish to appear at the 6 p. in. shape, could be hired at midnight.Burnbaum protested,both on the ground of illegality and because the changewould impede his operations.Walsh's reply was'that union men had to behired at all times prior to nonunion,else Burnbaum would receive a subpoena.Burnbaum then discontinued the 6 p in. booking.12Despite these pressures, Burnbaum sought from time to timeto hire non-union men in proper seniority order. Thus in late February 1949 he so instructedthe garage dispatcher,âIullaney.Waltzer immediately threatened to stop thework, and the instruction was revoked. In late March and April 1949Burnbaummade similar attempts.Each time Waltzer reiterated his threats of a workstoppage and the attempt was abandoned.On May 16, 1949, pursuant to the publishers' unilateral decision to begin hiringfrom lists, Foreman Burnbaum posted theJournal'shiring lists in whichemployees were ranked in the order of seniority and without reference to unionmembership.Contemporaneously Circulation Manager Smith instructed Burn-baum to hire according to the lists beginning May 18, even if a strike resulted.Burnbaum notified Chapel Chairman Laspanuso and Business Agent Waltzerof these instructions.Waltzer's reply was"If you go through with this I amgoing to pull the shop."On the morning of May 18 Garage Dispatcher Mullaney notified ForemanBurnbaum that Waltzer would not let him hire nonunion men at the garageshape.Burnbaum thereupon went to the garage himself and hired employeesfrom the shape line in accordance with their standing on the list.Among thoseselected were six of the nonunion complainants. In the afternoon Union Presi-dent Simons, Waltzer,and Chapel Chairman Laspanuso called on CirculationManager Smith.As they emerged from their conference,Simons told Burn-baum that he (Simons) "didn't get anywhere" with Smith. Simons thenturned to Laspanuso and directed him to give a subpoena to Burnbaum for hiring12Later in the year the 6 p in shape was resumed,with the qualification that any non-union men booked at that time were subject to being "bumped" if a union member appearedat midnight. NEWSPAPER AND MAIL DELIVERERS' UNION OF N. Y. AND VICINITY 259nonunion men beforeunion members.When Burnbaumprotestedthat thecontractrequiredhim to followmanagement orders, Simonsrepliedthat Burn-baum "had no business carrying out thoseinstructions."Later the same afternoonBusinessAgent Walshsaw Burnbaum and toldhim : "Harry, don't apply that [Taft-Hartley] law tonight . . . I don't wantto pull your shop but if you do the same thing as you did [this] morning I amgoing to pull it."On the following day, May 19, 1949, Foreman Burnbaum again instructedDispatcher Mullaney to hire according to the postedlists.Again Mullaneyreported from the shape that Business Agent Waltzerwas preventing himfrom doing it.On instructions from Circulation Manager Smith, Burnbaumwent to the garage and made the selections himself. In theprocess six non-union complainants were hired while six union members juniorin seniority"walked" (were not hired).About an hour later PresidentSimons appearedat the plant and ordered the men to stop working. Operations in the deliveryroom came to a halt and the presses had to be shut down.Simons informedCirculation Manager Smith that work would not be resumed until the six unionmen were hired.After 12 to 15 minutes Smith capitulated and work wasresumed.On the following day, May 20, Smith instructed Burnbaum to return to thepractice of hiring union members before nonunion men, or they would haveanother strike.The hiring lists were then removed and abandoned.On May 21, 1949, Burnbaum was notified to appear before the Union'sexecu-tive council on June 7 to answer charges of violation of the union constitution.At that hearing Chapel Chairman Laspanuso charged that Burnbaum had hirednonunion before union men on 19 different occasions.The council adjudgedBurnbaum guilty and fined him $100. On appeal by Burnbaum to the generalbody the fine was sustained.Upon the filing of a grievance by the Publishers'Association; however, the Adjustment Board ordered the fine set aside on theground that the contract forbade discipline of foremen for carrying out manage-ment's express orders.On May 23, 1949, the Adjustment Board's interim award regarding industry-wide seniority became effective.CirculationManager Smith instructed Burn-baum to follow the award so far as possible.The exact extent to which Burnbaum followed these instructions is notaltogether clear from Burnbaum's testimony.His testimony is consistent andundenied, however, that he has uniformly, since May 23, 1949, continued to hirecertain union men in preference to nonunion men entitled by both shop andindustry seniority standards to priority in hiring." It is further consistentand not substantially denied in that he followed this preferment solely becauseof union demands.While Chapel Chairman Laspanuso, the Union's only wit-ness, denied that he ever told Burnbaum which men to hire, the other factsrecited above are not credibly disputed.Laspanuso further testified that therewere differences between the Union and Burnbaum as to seniority standing of" Burnbaum first testified that he used shop seniority as the hiring standard afterMay 23 ; later that he used the interim award and generally tried-though he was notalways permitted by the Union to-follow it.The uniform testimony of the Complain-ants and of John Krioski, at times acting dispatcher, was that they had never heard ofindustry seniority being used as a hiring standard at theJournal;and that the standardwas always shop seniority and-with the exception of a few specific days, such as May18 and 19,1949- "union men before nonunion men " In view of Burnbaum's consistenttestunonv that lie continuously preferred certain named union men solely on the basisof their union membership, the actual fact need not be determined. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDvarious individuals and as to the proper interpretation of awards and the con--tract.Such bona fide differences undoubtedly did exist, but it is clear from the-evidence that they were not the substantial reason for the Union's actions. The-contract and the various awards provided a complete remedy for erroneousjudgmentsIt is plain, and it is found. that the basis for the Union's actions-was its insistence that union members be accorded complete and absolute prefer--ence in hiring2The 8 (a) (3)While the Company contends in its beef that "there is ample substantialcredible evidence to support the allegations of unfair labor piactices by theunion respondent," it contests the allegations of unfair labor practices con-cerning itself.Burnbauni's testimony, however, is ieplete with instances of preference ofunion members over nonmembers on the sole basis of union inembei ship. Thus,his testimony establishes the followingBeginning in August, he on "numerous occasions" in 1948 hired union men_before nonunion because of threats by Chapel Chaim man Pellegrino and BusinessAgent Braunstein, a practice which, with some ielaxation by the Union, be-followed throughout 1948.After the new officers were inducted in January1949, however, and the problem raised by unemployment among the InterboroughNews andStarmen became pressing. the Union adopted a stricter attitude.Burnbaum then hired outside card men in preference to nonunion men. Infact, after January 11, 1949, he "discontinued to hire non-union nien, onlywhere I had no more union men, the non-union men, went to work "On January 12, 1949, Burnbaum removed Complainants Fallara and Honanfrom their jobs and replaced them with union members ; " at the same timetellingHonan and Fallara that because of union pressure he could not hirethen) before union menDuring the week beginning January 16, 1949, the Complainants secured littleemployment because, Buinbauin testified, "Due to union threats I was not ableto employ them before card men " In February 1949 Burnbaum discontinuedthe 6 p. in shape in order that union men would not have to shape at that timefor midnight assignments.Late in the same month and again in late March1949 when Waltzer threatened a strike Burnbauni rescinded orders given to,Dispatcher Mullaney to hire on a nondiscriminatory basisOn May 19, 1949,Circulation Manager Smith ordered six union members to be hired in accordancewith Union Piesident Simons' conditions for terminating the strike of thatdayOn May 20 Smith ordered, and Burnhaum resumed, the practice of hiringunion men firstIn fact, since May 24. 1949. union men, Burnbauni testified,have uniformly been hired before nonunion men."14 In April 1949 Complainant Ricco was somewhat similarly "Bumped"by Russnok, a-union man36Thus, at one point,Burnhaum testified as follows.Q Now on and afterMay 24,Mr Buinbaum,what are your hiring practices until'the present time'A I am compelled to put union men before non-unionQ And you hire according to a shop seniority list?A IdoQ Doesthis shop seniority list contain the names of the non-union men ahead of'the union men'A Theydo but they cannot carry it out in fullThe non-union men go to work_after the union -NEWSPAPER AND MAIL DELIVERERS' UNION OF N. Y. AND VICINITY 261On May 25, 1949, Burnbaum testified, Glottstein, a union member junior to the'Complainants by both shop and industry standards, was hired in preference to-the Compainants "because of union pressure . .by [Business Agent] Walsh."In preferring Glottstein and Loesch (another union member) over the C'om-_plainants he knew that he was violating the interim award16He protested toChapel Chairman Laspanuso that the latter was forcing him to discriminate andhe constantly discriminated with respect to Loesch and Glottstein because of thethreat of work stoppagesnHe also instructed Dispatcher Mullaney in lateMay 1949 to discriminate in favor of Loesch and Glottstein, and Mullaney did soBurnbaum's testimony that he discriminated against nonunion men is corrob-orated by other evidenceOn several occasions since late December 1949.John Krioski, has acted as dispatcher on Saturdays.Krioski testified that uni-formly since July 17, 1948, the practice of the Company has been to hire union9 men before nonunion men, without regard to seniority standing ; resulting injunior union men working, while senior nonunion men walked; and further that-on the occasions when lie acted as dispatcher he followed that practice.In addition all the Complainants but Salsano were witnesses.All testified-that they shaped regularly from July 1948 to November 19491 and that con-sistently throughout that period, with a few exceptions, the invariable practicewas to hire them after all available union men had been hired, and that juniorunion men were thus often hired while the Complainants walked.Ably cross-.examined by company counsel, they were usually unable to state the exact oc-.currences on specific days or even weeksTheir testimony to the effect thatthey shaped regularly and were generally subordinated to union men, is however,uncontradicted and supported by that of Burnbaum.Virtually all, moreover,-were without contradiction, able to name specific dates or instances when unionFootnote 15-ContinuedQ And that was the practice and that continues through until today'1A. YesAt a later point Burnbaum corrected the above testimony that lie used shop senioiity as ahiring standard after the issuance of the interim m ard, but the testimony as to unionTreference is not affected thereby.16Examination by counsel for ComplainantsQ As a matter of fact as a general policy, wherever you attempt or have attemptedin this same period to put a non-union man to work, whet e there was a union manavailable, these was always pressure brought to bear upon you by the union, is thatcorrect1A Yes, sirQ.And in many instances you were obliged not to put a non-union man to work,and you were obliged to put the union man to work because of this pressure ; is thata fact'1A Yes, sir17Cross-examination by union counsel on February 28, 1950, the last day BurnbaumtestifiedA. As far as Loesch and Glottsteinstein [are concerned] that is a standing threat,and I will not have another stoppage in my shop, and I am not taking any chances.Q When you say that is a standing threat-A And I employ them there and discriminate constantly because of the constant[and daily] threat.ssesThere had been a strike on May 19, and when they both [Business agents Walshand Waltzer] warned nie, I was not taking any more chancesssssaaQ Was there any day after May 19, sir, when you did not discriminate in favorof Glottstein and Leosch'iA Be n miracle when I did not discriminate with them18 Filazolla shaped only evenings; the others both clay and evening.Tobin was injuredin April 1949 and did not shape thereafter. 262DECISIONS OF NATIONALLABOR RELATIONS BOARDmen of lesser seniority bumped them or were preferred in hiring.Work recordsof the Company showing with substantial consistency greater incidence of em-ployment for junior union men than for the Complainants from late January1949 to November 1949 also tend to support the conclusion of preferential unionhiring.In November 1949, convinced that their chances of securing employmentwere poor, the Complainants ceased to shape except on weekends. They ex-plained their reasons to Burnbaum.The latter's response was as follows : "Iexplained to them that due to union pressure I can't-I wouldn't be able to hirethem before a union man."Additionally it is undenied that on Saturday nights, when the hiring is doneby Burnbaum's assistants, their invariable practice is, after hiring all knownunion, men, to ask whether there are any more union men present. If none,nonunion men are then hired in the order of their shop seniority.ConclusionsFrom the foregoing findings it is apparent, and it is found, that since October25, 1948, to date, the Union has attempted to cause the Company to give prefer-ence in hiring to union members solely on the basis of their union membership,and that as a consequence of threats, demands, and strikes, the Company ac-corded such preference.On the part of the Union this action constituted aviolation of Section 8 (b) (2) of the statute,National Maritime Union,78 NLRB971; and on the part of the Company a violation of Section 8 (a)(3), PhelpsDodge Corp. v. N. L. R. B.,313 U. S. 177. Plainly the Union was the primaryoffender and the Company's discrimination a result of the compulsion of theUnion.From the beginning the Company, like its bargaining agent, the Pub-lishers' Association, sought to pursue a legal hiring policy and, absent union pres-sure, there is no apparent reason to doubt that it would have.But faced withthe possibility of shutdown the Company capitulated and discriminatedEco-nomic exigencies, intimidation, or the compulsion of circumstances are, how-ever, no defense of unfair labor practices.N. L. R. B. v. Gluck Brewinq Com-pany,144 F. 2d 847 (C. A.8) ; N. L. R. B. v. Star Publishing Co,97 F. 2d 465(C. A. 9) ;N. L. R. B. v. Hudson Motor CarCo., 128 F. 2d 528 (C. A.6) ; Allis-Chalmers v. N. L. R. B.,162 F. 2d 435 (C. A. 7);Guy F. Atkinson Co,90 NLRB 143;General American Aerocoach Corp.,90 NLRB 239The Union contends, in justification, that the Company in 1948 gave preferenceto nonunion men in order that the latter could acquire seniority.There is nosubstantial evidence to support this contention, however.Additionally it isurged that there were genuine differences of opinion between the Union andvarious publishers, the Company and Foreman Burnbaum over relative senioritystanding of individuals, and over interpretation of the contract and the variousawards.As has been noted, this is no doubt trueBurnbaum's testimony in-dicates that there were occasions when union contentions on these scores hadmeritWere such differences the basis of the Union's conduct, it would likelybe entitled to press them by action.The basic union position, however, wasthat union men must be accorded absolute preferment, whatever the law andthe reasonable interpretation of-the contract.However erroneous the Employ-ers' judgments, they were not the substantial cause of the Union's actions.Moreover, as has been seen, there was adequate provision under the contract andthe awards for rectification or error.It is found that by threatening to strike, and by striking, the Company, andby threatening Foreman Burnbaum and fining him for declining to give unlawfulpreference to union members, the Union has caused and attempted to cause the NEWSPAPER AND MAIL DELIVERERS' UNION OF N. Y. AND VICINITY 263Company to discriminate against employees in violation of Section 8 (a) (3) ofthe Act; the Union thereby violating Section 8 (b) (2) and 8 (b) (1) (A)."It is further found that by hiring union members in preference to nonunionemployees on the basis of union membership, by "bumping" or removing nonunionemployees, and by "padding" its payroll by the addition of union men, theCompany has discriminated in the hire and tenure of employees, thereby encourag-ing membership in the Union.By that action, and by interrogation as to theunion membership of employees, the Company has interfered with, restrained,and coerced employees in the exercise of rights guaranteed in Section 7 ofthe Act.F. Other issuesA number of additional issues raised by the parties will be discussed seriatim.1.The General Counsel contends that it was unlawful at all times after July20, 1948, for the Union to demand and the Company to accord, hiring priorityto any union man whose shop seniority,measured in terms of original-employ-ment by the Company,was less than that of available nonunion men.No find-ings of unfair labor practices are made, however, prior to October 25, 1948, thedate the existing contract became effective.Prior to July 17, 1948, hiring was ona seniority basis.Nonunion men had no seniority and did not begin to acquireany until July 17, 1948.Neither the expiration of the old contract nor the lawoperated to confer additional seniority upon the nonunion men.The 1948 con-tl act, however, placed seniority on the basis of , length of service or date oforiginal employment.The nonunion men thereby contractually acquired retro-active seniority in some cases.So far as the record discloses, hiring betweenJuly 17 and October 25, 1948, was on the prior and legal seniority basis. It istherefore found that it was not an unfair labor practice for the Company topursue, or the Union to attempt to compel, a policy of hiring on that basis upto October 25, 1948.2.The General Counsel alternatively takes the position that the system ofindustry-wide seniority envisioned by the interim award isper seillegal.I findto the contrary.While it is true that such a system worked to the advantageof some union men it did not thereby become illegal.The pattern of bargainingwas on an industry-wide basis.The interim award was issued by the Adjust-ment Board under the chairmanship of Professor Hays, not by the bilateralaction of the parties ; and under the contract the award was final and bindingon the disputants.The closing of the Interborough News Company and the19Earlier Board decisions indicate that Section 8 (b) (1) (A)is to he narrowly con-strued:International Typographic Union,86 NLRB 951 ;National Maritime Union, 78NLRB 971 ;Seampru fe Co.,82 NLRB 892;Smith Cabinet Co.,81 NLRB 866;Perry NorvellCo , 80 NLRB 225 ;Sunset Line and TwineCo , 79 NLRB 1487 ; and further indicate thatit is not necessarily a violation of the subsection for a union to cause an employer todiscriminate against employeesH.Milton Newman,85NLRB 725.Inmore recentdecisions,however, such violation has been uniformly found.See, for example,RandolphCorporation,89 NLRB 1490;Union Starch and RefiningCo , 87 NLRB 779 ;Clara-ValPackingCo , 87 NLRB 703;General American Aerocoach,90 NLRB 239. The instantfinding of 8 (b) (1) (A) is made on the authority of the line of decisions illustrated bythe latter cases.The record contains evidence that in March 1949 Chapel Chairman Laspanuso toldComplainant Fallara to shape the garage only, and not the plant proper.When Fallaradefied this instruction,Laspanuso threatened to have him put out of the building sayingfurther,"You won't get a union card, or you won't get work in this building,even if Ifreeze over in hell "Laspanuso'sagency status is disputed.The complaint allegesviolation of 8 (b) (1) (A) derivatively only (flowing from the violation of 8 (b) (2)) andnot independentlyIn view of doubt as to the agency question and the allegations of thecomplaint,no finding is made as to whether this incident constituted 8 (b) (1) (A) bythe Union. 264DECISIONSOF NATIONALLABOR RELATIONS BOARDnewspaperStarin 1949 and the later merger of the New YorkSunwith theWoi ld-Telegramin January 1950 created employment problems of an industry-wide nature in the delivery field.The men displaced by these closings soughtemployment in the remaining papersThe publishers are no doubt desirousof retaining experienced personnel in the industry and the Union anxious toprovide employment for members, some of whom have devoted a lifetime to it.Under such circumstances, in the absence of any persuasive evidence that theinterim award was contrived for the purpose of giving unlawful preference tounion members, I see nothing illegal in the system of industry seniorityPacificAmerican Shipowners Association,89 NLRB 1016.3Additionally it is contended by the General Counsel that Burnbaum, becauseof his union membership, was acting in the dual capacity of company representa-tive and union agent in hiring.This assertion is found to be without merit.Mere union membership is not sufficient to establish union agencySunset Lineand Twine Company,79 NLRB 1487:Irwin-Lyons LumberCo., 87 NLRB 54;Daily Cong. Rec 4561 (May 2, 1947) : Id. 4142 (April 25, 1947)4. It is further asserted that by reason of its status as a "closed union" theUnion also violated the following underlined portion of Section 8 (b) (2) :(b) It shall be an unfair labor practice for a labor organization or itsagents-**aa*rr(2)To cause or attempt to cause an employer to discriminate againstan employee in violation of subsection (a) (3)or to discriminate aga/instan, employee ioith respect to whom membership in such organization hasbeen dented or terminated on sonic ground other than his failure totender the periodic dues and the initiation fees uniformly required asa condition of acquiring or ietainin.g nbembershbip.[Emphasis supplied.]In the same connection it is contended that the Company violated a similarproviso to Section 8 (a) (3). The Complainants were not eligible for member-ship in the UnionSince violations of Section 8 (a) (3) on the part of theCompany and of 8 (b) (2) on the part of the Union have already been found, itis unnecessary further to constine these portions of the statute or to determinewhether the facts establish violations of them.5.The Company contends in its brief,inter alia,that the General Counselhas not established that the Complainants applied for or obtained union Inem-bership within 30 days in accordance with the union-shop clause of the contract;and that as a consequence the General Counsel has not made out a violation ofSection 8 (a) (3).Apart from other considerations, none of the evidence sug-gests that the union-shop clause had anything to do with the conduct either ofthe Union or the Company ; in fact, it quite clearly establishes the contrary.But whatever the fact, the burden is not upon the General Counsel to negativeevery possible defenseIf the union-shop clause was a material factor in theCompany's decision to discriminate, and a valid defense thereto, the evidencedoes not reveal it.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, set forth in Section III, above, occurringin connection with the operations of the Respondent Company described inSection I, above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the free flow of commerce. NEWSPAPER AND MAIL DELIVERERS' UNION OF N. Y. AND VICINITY 265V. THE REMEDYIt having been found that the Respondents have engaged in and are engagingin unfair labor practices, it will be recommended that they cease and desisttherefrom and take affirmative action designed to effectuate the policies ofthe Act"And Others"The complaint, Section 9, alleged that the Union demanded, and the Companygave, "preference to union members for employment . . . over [the Complain-ants]and others,because the complainantsand otherswere not members of theUnion."(Emphasis supplied.)The General Counsel, citingReliable News-papei Delivery, Imo ,88 NLRB 659 as authority, contends that the phrase "andothers" makes this a class action, and that the remedial order should thereforecontain a direction to renubuiseallnonunion employees, whether named or not,for loss of wages due to discriminationAs I understand the General Coun-sel's position, the identity of such persons, if not established in this record, maybe ascertained in compliance proceedings.TheReliable Newspapercase involved a class action. See alsoSomersetClassics, Imo,90 NLRB 1676. In theReliablecase the Board said:Although the charge in this case states that the Respondent discriminatedwith respect to four named employees, the complaint alleged, more broadly,that the Respondent discriminated againstallof its nonunion employees.On the basis of the entire record in this case, it seems clear that all non-union employees, who were similarly situated, including the four namedemployees suffered identical disciiminatory treatmentAccordingly,weshall provide that the Respondent make whole all nonunion employeessimilarly situated who were in its employ during the period in questionfor any loss of pay they may have suffered . . .The instant complaint does not. howevet,,as I construe it. envisage a classactionUnlike theReliablecomplaint, which pleaded discrimination againstallnonunion members, the instant one names the individuals discriminatedagainst and adds the phrase "and others " At the hearing the General Coun-sel was permitted, over objection, to attempt to identify, and to prove discrim-ination as to, what additional individuals were embraced in the phrase "andothers."Foreman Burnbaum testified generally that about January 1, 1949,about 26 senior nonunion men were shaping the shop, but that he discriminatedonly as to the ComplainantsThe testimony of Robert and John Krioskiestablishes that on several identified dates in December 1949 and January andFebruary 1950, 3 nonunion men, De Masi, La Scala, and Thomas Dolan, wereat the shape and not employedThe record does not establish their seniority,however, relative to the men who were hired, there is therefore no basis forfinding that they were disctinunatorily denied employment on the dates inquestion.Other than these 3 and the Complainants there is no evidence ofa specific occurrence of refusal to hireThe order will therefore be limitedto the complainantsThe Waiversand ReleasesDuring the course of the hearing the Complainants and the Company, withoutthe approval of the General Counsel, executed releases and waivers whereby theComplainants, in consideration,inter almaof a joint money payment of $2,000waived "any and all back pay," and released the Company from "all manner ofactions . . . judgments . . . claims and demands."CitingBotanyWaisted 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDMills,4 NLRB 292, 106 F. 2d 263, the Company contends that back pay should notbe awarded. In that case, the discriminatee having testified that he did not wantback pay, the Board did not order it. The Board noted, however, that the amountinvolved was small (approximately $11).No similar assumption can be madehere.It is found that in the present circumstances an order of reimbursementis required in order to effectuate the policies of the Act.The Company will beentitled, no doubt, in the compliance stage of proceedings, to set off any paymentsit has already made.The Company also asserts that the Union was responsible for the discrimina-tionand that therefore it only should be required to pay back pay.While, as hasbeen found, the discrimination occurred at the instance of the Union, was re-sisted by the Company, and indulged in only to prevent deliveries from comingto a halt, the Company was also responsible. Though the Company's positionwas without doubt unenviable, it and only it could deny the nonunion mennondiscriminatory order of hiring.As a matter of policy, moreover, the wisdomof assessingback pay against only one of two feasors is doubtful. Resistanceto union demands for unlawful discrimination is likely to be discouraged if theemployer is discharged from responsibility for his own advertent action.Wilful Loss of Wages-InNovember 1949, convinced that they could not expect substantial employ-ment under the discriminatory order of hiring, the bulk of the Complainantsceased shaping except during weekends and sought other employment. It isarguedthat any loss of wages thereafter was wilfully incurred.This contentionisnot to be sustained.Presumably not persons of unlimited resources, andsome of them family men, the Complainants were scarcely in a position to wageron the successful outcome of their claimThe decision to seek other employmentwas, under the circumstances, reasonable wisdom.Whether they would havereceived employment, and to what extent, if they had continued to shape daily,sometimes from early morning to midnight, is speculative.Moreover, the causeof this decision was the failure to receive expectable employment.The Com-pany's action is therefore analogous to that of a constructive discharge, for whichback pay should not be abated. In any event, whatever net sums were earnedas wages by the Complainants in other employment are to be considered in de-termining the amount of back pay due. Finally, as a matter of policy, the seek-ing of gainful and useful employment, rather than idleness in expectation ofreimbursement by the Board, is to be encouraged. SeeHarvest Queen Co.,90NLRB 320.Similar conclusions follow with respect to Complainant George Honan who,offered other employment in August 1949, accepted it after first consulting Fore-man Burnbaum and being informed that the chances of employment were lessen-ing because of the influx of union men, and that it "would be best" for Honan totake the other job.Since April 23, 1949, Complainant Jack Tobin has been, and at the time ofhearing still was, incapacitated with a work-incurred back injury. In his caseback pay will be abated from that date to the date Tobin is able to resume work.Having found that the Respondent Company has discriminated in regard tothe hire and tenure of employment of the Complainants, Anthony Fallara, LouisSalsano, Jack Tobin, Theodore Graff, Robert Krioski, Richard Ricco, GeorgeHonan, and Rocco Filazzola, it will be recommended that the Company offer em-ployment to those individuals without discrimination because of their nonmem-bership in the Union,and without prejudice to their seniority and other rightsand privileges. NEWSPAPER AND MAILDELIVERERS'UNION OF N. Y. AND' VICINITY 267Having further found that the Respondent Union has caused the RespondentCompany so to discriminate it will be recommended that the Union notify theCompany, in writing, that it has no objection to the nondiscriminatory employ-ment of the Complainants;and further that it request the Company to offer theComplainants employment without discrimination because of their nonmember-ship in the Union and without prejudice to their seniority and other rights andprivileges.Both Respondents being responsible for the discrimination suffered by theComplainants,itwill be recommended that they jointly and severally make themwhole for any losses of pay incurred by reason of the discrimination.Except forTobin,the back-pay period will be from October 25, 1948, to the date of compli-ance with these recommendations.In the case of Tobin, back pay will beabated from the date of his incapacity,April 23, 1949,to the date he is able, andnotifies the Company of his desire,to return to work.Exact computations shallbe in accordance with the Board's usual policies:F.W. Woolworth Co.,90 NLRB289:Crossett Lumber Company,8 NLRB 440;Republic Steel Corporation v.N. L. R. B.,311 U. S. 7.Itwill also be recommended that the Respondent Company make availableto the Board upon request payroll and other records to facilitate the computa-tion of back pay.The Respondent Company may terminate further accrual of back pay by offer-ing and according the Complainants nondiscriminatory employment;the Unionby notifying the Company that it has no objection to, and permitting them, suchemployment.On the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Hearst Consolidated Publications,Inc., is engaged in commerce withinthe meaning of Section 2 (6) and(7) of the Act.2.Newspaper and Mail Deliverers'Union of New York and Vicinity is a labororganization within the meaning of Section 2(5) of the Act.3.By causing and attempting to cause the Respondent Company to discrimi-nate against employees Anthony Fallara,Louis Salsano,Jack Tobin,TheodoreGraff,Robert Krioski,Richard Ricco, George Honan, and Rocco Filazzola, inviolation of subsection 8 (a) (3) of the Act, the Respondent Union has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (b)(2) of the Act.4By restraining and coercing employees in the exercise of rights guaranteedin Section 7 of the Act,the Union has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b) (1) (A) of the Act.5.By discriminating in regard to the hire and tenure of employment ofAnthony Fallara, Louis Salsano,Jack Tobin, Theodore Graff, Robert Krioski,Richard Ricco, George Honan,and Rocco Filazzola,thereby encouraging member-ship in a labor organization,the Respondent Company has engaged in unfairlabor practices within the meaning of Section 8(a) (3) of the Act.6.By interfering with, restraining,and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act,the Respondent Company has en-gaged in, and is engaging in, unfair labor practices within the meaning ofSection 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.[Recommended Order omitted from publication in this volume.]